Pee Cueiam.
School district No. 64, in the county of Sibley, embraces the corporate village of Gibbon. By Sp. Laws 1889, ch. 518, it was provided that one-fourth of the money paid for liquor licenses in that village should be paid over to this school district. The constitutionality of the act is called in question.
The only provisions of the constitution upon which the respondent *48relies, which can reasonably be claimed to prohibit such legislation, are subdivisions 7, 10, § 33, Art. 4. The special act does not conflict with these provisions, for it is not a grant of “corporate powers or privileges,” nor of a “special or exclusive privilege, immunity, or franchise,” within the meaning of those clauses. See Dike v. State, 38 Minn. 366, (38 N. W. Rep. 95.)
(Opinion published 52 N. W. Kep. 380.)
Order affirmed.